Dykman, J.
This is an appeal from an order denying a motion to set aside an attachment issued against the defendant on the ground of his non-residence, which is not denied. The summons, complaint; and attachment papers were served on the defendant personally in the state of Rhode Island, after an order for service by publication had been obtained in the action. The grounds upon which the defendant based his motion were the insufficiency of the affidavit to sustain the attachment, and the failure to make publication of the summons, in pursuance of the order, in addition to the personal service on the defendant outside of the state. Neither of the positions are sustained, and the order should be affirmed, with $10 costs and disbursements.